Territory of Michigan, towit—
The United States to George McDougall, Chief Judge, James Abbott & Jacob Visger, associate Judges of the court of the district of Huron & Detroit, Greeting:
Being willing for certain reasons to be certified on a certain plaint in our Court before you against René Marsac and Gagetan Marsac at the Suit of Joseph Campeau in a plea of debt, we command you that the plaint aforesaid as fully & entirely, with all things touching it, as it remains before you, *133by whatever names the Same René Marsac & Gagetan Marsac, and Joseph Campeau may be called in the Same, to us without delay you cause to be certified and Sent in our Supreme Court, under your Seal, on the third monday of September instant, together with this writ; that we may further cause to be done therein as of right we Shall See fit to be done. Witness Augustus B. Woodward, chief Judge of our Said Supreme Court, at Detroit, the ninth day of September one thousand eight hundred Seven.
Peter Audrain Clerk
S. C.

[In the handwriting of Peter Audrain]